Citation Nr: 0607223	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  02-21 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for narcolepsy, to include 
as secondary to service-connected residuals of cold injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran had active military service from March 1979 to 
August 1982.  He had additional unverified service in the 
Florida Army National Guard (FLANG).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran was originally scheduled for a Board hearing in 
April 2004.  The veteran asked that his hearing be 
rescheduled in March 2004.  The hearing was rescheduled for 
October 2005.  The veteran submitted a statement that same 
month and said he would not be able to attend the hearing.  
He also asked that a decision be made in his case.  The Board 
finds the veteran's statement to constitute a withdrawal of 
his request for a hearing.  38 C.F.R. § 20.704(c), (e) 
(2005).


FINDING OF FACT

The veteran's narcolepsy is not due to an injury or disease 
caused or aggravated by service and is not caused or 
aggravated by a service-connected disability.


CONCLUSION OF LAW

Service connection for narcolepsy that is the result of, or 
aggravated by, service or a service-connected disability is 
not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking to establish service connection for 
narcolepsy, to include as secondary to service-connected 
disability of residuals of cold injury to both hands.  The 
veteran had active military service from March 1979 to August 
1982.  He was granted service connection for residuals of 
cold injury to both hands in June 2001.  

The veteran submitted a claim in June 2001 wherein he said 
that he wanted to be rated for narcolepsy as he believed the 
condition was related to the frost bite he suffered in 
service.  The veteran submitted a second statement in July 
2001 where he alleged that he was sure that most of his 
sleeping disorder, if not all, came from his injury in 
service in 1980.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  Generally, service 
connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Moreover, 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The veteran's service medical records (SMRs), for the period 
from March 1980 to June 1991, reflect treatment for cold 
injury to the fingers on both hands in January 1982.  There 
is no evidence of a diagnosis of narcolepsy in the SMRs, to 
include physical examination reports dated in 1983, 1987, and 
1991.

The veteran originally sought service connection for 
residuals of his cold injury in August 1989.  A VA 
examination found no current evidence of residuals of the 
cold injury in September 1989.  There was no indication of 
any complaints or symptoms related to narcolepsy at that 
time.

The veteran reopened his claim regarding the cold injury in 
June 2000.  VA treatment records for the period from November 
2000 to January 2001 noted residuals of the cold injury 
involving both hands.  There was no mention of narcolepsy in 
the records.  A VA examination of April 2001 found that there 
was evidence of current residuals related to the exposure to 
cold in service.  There was no mention of narcolepsy by the 
veteran or examiner.

The veteran submitted evidence of a diagnosis of narcolepsy 
in July 2001.  This included private clinical records and a 
polysomnogram and multiple sleep latency test (MSLT) report 
from July 2000.  While the records established a diagnosis of 
narcolepsy, they also noted a six month history of complaints 
according to an entry dated in June 2000.  There was no 
mention of the condition occurring in service or as being a 
residual from the veteran's service-connected residuals of 
cold injury.

The RO wrote to the veteran and advised him of the evidence 
necessary to establish service connection on a direct basis 
in July 2001.  

A Report of Contact, dated in August 2001, said that the 
veteran had no further evidence to submit. 

Additional VA treatment records, for the period from November 
2000 to April 2005, were associated with the claims file.  
The first mention of narcolepsy is dated in August 2001.  
There was no mention of the condition being related to 
military service or having any association with the veteran's 
service-connected residuals of cold injury.

The veteran has failed to submit evidence that would show 
that he had narcolepsy, or symptoms related to the condition, 
in service.  Further, he has failed to submit any evidence to 
establish a connection between his service-connected 
disability of residuals of cold injury and his narcolepsy.  
He has been asked to provide specific evidence to establish 
either aspect of service connection but has not done so.  

The Board has reviewed all of the evidence in the claims 
file.  The SMRs do not reflect any evidence of narcolepsy 
during service.  The first evidence of the condition is from 
the veteran's private medical records when he was diagnosed 
in 2000.  There is no competent evidence of record to link 
the diagnosis of narcolepsy to the veteran's military service 
or as caused or aggravated by his service-connected 
disability of residuals of a cold injury.  Accordingly, the 
veteran's claim for service connection for narcolepsy, to 
include as secondary to service-connected disability, is 
denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for narcolepsy.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran's claim for service connection for narcolepsy was 
received in July 2001.  Review of the record indicates that 
VA has fulfilled its duty to notify this veteran of the types 
of evidence necessary to substantiate his claim for benefits.  
The RO wrote to the veteran in July 2001.  He was informed of 
what evidence was required to establish service connection on 
a direct basis.  He was asked to identify sources of 
treatment so that records could be obtained.  The RO also 
informed the veteran of VA's responsibilities in the 
development of his claim and what he was required to do.  The 
veteran was encouraged to submit his evidence to the RO.  

The August 2001 rating decision informed the veteran that 
there was no evidence to show that his narcolepsy was related 
to service or that there was any relationship between his 
narcolepsy and his service-connected disability of residuals 
of cold injury.

The RO again wrote to the veteran in March 2005.  The RO's 
letter advised the veteran of what evidence was required to 
establish service connection on a secondary basis, what 
evidence was of record, what VA was responsible for and what 
he needed to do in the development of his claim.  

The RO issued a supplemental statement of the case (SSOC) in 
May 2005.  The SSOC informed the veteran of the basis of the 
continued denial of his claim.  He was also informed that he 
should submit any evidence in his possession.  The veteran 
did not respond.

The Board finds that the July 2001, and March 2005 letters, 
along with the August 2001 rating decision and May 2005 SSOC 
fulfilled VA's duty to notify the veteran regarding the 
evidence necessary to support his claim, including the duty 
to notify the veteran to submit any pertinent evidence in his 
possession.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran submitted 
private treatment records.  VA medical records were obtained 
and associated with the claims file.  The veteran was given 
the opportunity to provide evidence at a hearing, however, he 
decided not to have a hearing in this case.  The veteran has 
not alleged that there is any outstanding evidence pertinent 
to his claim.  

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions of 
38 U.S.C.A. § 5103A(d) and by regulation found at 38 C.F.R. § 
3.159(c)(4).  See Charles v. Principi 16 Vet. App. 370, 375 
(2002).  The evidence of record is such that the duty to 
obtain a medical examination is not triggered in this case.  
The veteran alleges that he has narcolepsy, either as a 
direct result of the exposure to cold he experienced in 
service or as a result of his service-connected residuals of 
cold injury.  His SMRs are negative for any evidence of 
narcolepsy.  The first evidence of narcolepsy was in July 
2000.  

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider whether an examination is necessary include whether 
there is evidence of a current disability, and whether there 
is evidence that the disability may be associated with the 
veteran's military service but there is not sufficient 
medical evidence to make a decision on the claim.  There is 
no objective evidence of narcolepsy until July 2000, years 
after service.  Moreover, the veteran has not provided any 
evidence to suggest a link to service or to a link to his 
service-connected disability.  The only evidence in favor of 
the veteran's claim are his own lay statements.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, there is no 
requirement to obtain a VA medical examination in this case.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a 
veteran is required to show some causal connection between 
his disability and his military service).  The Board finds 
that VA has complied, to the extent required, with the duty- 
to-assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for narcolepsy is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


